Citation Nr: 0801652	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  02-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for PTSD with major 
depressive disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1974.

This claim initially came before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which the RO denied service connection for 
PTSD and depression.  The veteran testified at an RO hearing 
in February 2003; a transcript of that hearing is of record.

In January 2004, the Board remanded the claim to the RO for 
additional development.  After completing the requested 
action, the RO continued the denial of the claim, as 
reflected in an October 2006 supplemental statement of the 
case (SSOC), and returned this case to the Board for further 
appellate consideration.  In October 2007, the veteran 
testified before the undersigned Veterans Law Judge (VLJ) of 
the Board at a Travel Board hearing.


FINDING OF FACT

The evidence reflects that the veteran has been diagnosed 
with PTSD in accordance with the applicable regulatory 
criteria, there is credible supporting evidence of the 
claimed in-service sexual assault, and there is competent, 
probative evidence of a nexus between the veteran's current 
PTSD with major depressive disorder and the in-service sexual 
assault.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the veteran, 
service connection for PTSD with major depressive disorder is 
granted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  
However, as the Board will grant service connection for PTSD 
with major depressive disorder in this decision, the veteran 
does not require further notification or assistance to 
substantiate her claim, and further delay to discuss whether 
the provisions of the VCAA have been or still need to be 
satisfied is therefore unnecessary.

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  
Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (2007) (the diagnosis must conform to DSM-
IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

In the present case, the veteran has been diagnosed with PTSD 
with major depressive disorder based on DSM-IV and 
examination findings, including in December 1999 VA 
outpatient treatment (VAOPT) records and on the July 2005 VA 
examination.  The veteran claims that her PTSD with major 
depressive disorder is due to an in-service sexual assault, 
specifically, that she was raped in the fall of 1973.  
38 C.F.R. § 3.304(f)(3) (2007) pertains to such cases, where 
PTSD is claimed as due to personal assault.  This provision 
reflects that it is not unusual for there to be an absence of 
service records documenting a veteran's claimed in-service 
personal assault, and that alternative sources, including 
testimonial statements from family members, may provide 
credible evidence of an in-service stressor premised on 
personal assault.  See 38 C.F.R. § 3.304(f)(3) (2007); see 
also YR v. West, 11 Vet. App. 393, 399 (1998).  In addition, 
evidence of behavior changes following the claimed assault 
may constitute credible evidence of the stressor.  38 C.F.R. 
§ 3.304(f)(3) (2007).  Here, the veteran has claimed that she 
was raped in the fall of 1973.  Service medical records from 
around that time period reflect that the veteran requested a 
pap smear and shortly thereafter sought treatment for a 
headache present for twelve hours, the first time she had 
sought such treatment.  In addition, a family friend wrote a 
June 2006 letter in which he said that the veteran reported 
the rape to him while on leave from service.  Moreover, 
private medical records from as early as 1988 include a 
diagnosis of migraine headaches which a physician indicated 
were somatic manifestations of her psychiatric ailments.  
Given the inherent difficulties in providing evidence of in-
service sexual assaults as reflected by 38 C.F.R. 
§ 3.304(f)(3) (2007), and affording the veteran the benefit 
of the doubt, 38 C.F.R. § 3.102 (2007), the Board finds that 
the service medical records from the approximate time period 
of the claimed in-service assault indicating behavior 
changes, and the letter from a family friend, indicating that 
the veteran reported the assault to him while on leave during 
service, constitute credible supporting evidence that the 
claimed in-service sexual assault actually occurred.

The only remaining issue is whether the veteran's PTSD with 
major depressive disorder is related to the in-service sexual 
assault.  The psychologist who performed the July 2005 VA 
examination, after reviewing the veteran's claims file, 
examining the veteran, and discussing both her pre-service 
history of childhood sexual abuse and her service medical 
records including the migraine headaches around the time of 
the claimed assault, concluded that it is at least as likely 
as not that the veteran's PTSD with depression is related to 
her reported sexual assault in service.  The VA psychologist 
explained that there was no way to quantify the impact of the 
veteran's childhood sexual abuse on her current psychiatric 
disabilities without resort to speculation, but that the post 
service onset of her PTSD was consistent with the time frame 
to be expected in the case of a sexual assault that occurred 
during service.  Given that the July 2005 VA examiner 
reviewed the claims file and explained the reasons for her 
conclusions in light of an accurate recitation of the medical 
evidence, the Board finds that her opinion constitutes 
competent, probative medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  There are no medical 
opinions in the claims file that conflict with that of the 
July 2005 VA examiner.

The above evidence reflects that the veteran has been 
diagnosed with PTSD in accordance with the applicable 
regulatory criteria, there is credible supporting evidence of 
the claimed in-service sexual assault, and there is 
competent, probative evidence of a nexus between the current 
PTSD with depression and the in-service sexual assault.  In 
these circumstances, with reasonable doubt resolved in favor 
of the veteran, service connection for PTSD with major 
depressive disorder must be granted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Service connection for PTSD with major depressive disorder is 
granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


